Citation Nr: 9928140	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-14 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for right radius 
deformity with arthritic changes, currently evaluated as 
40 percent disabling.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Richard LaPointe, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1975 to April 
1976, with subsequent periods of active duty for training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 1998 and July 1999 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the June 1998 rating 
decision, the RO granted a temporary total evaluation under 
38 C.F.R. § 4.30 (1998) from June 5, 1997, to August 1, 1997, 
and assigned a 40 percent evaluation thereafter for right 
radius deformity with arthritic changes.  In the July 1999 
rating decision, the RO denied a total rating for 
compensation based upon individual unemployability.


REMAND

The appellant submitted a November 1998 Social Security 
Administration award letter, which revealed that he was 
granted disability benefits.  Since all available information 
should be considered as to the claims for an increased 
evaluation and a total rating for compensation based upon 
individual unemployability, the RO should obtain the Social 
Security Administration records.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should obtain from the Social 
Security Administration a copy of the 
decision awarding disability benefits to 
the appellant, and legible copies of the 
records pertinent to his claim for Social 
Security Administration disability 
benefits, including the medical records 
relied upon concerning that claim.  Upon 
receipt of any and all information 
obtained from the Social Security 
Administration, the RO should 
readjudicate the issues now in appellate 
status as listed on the title page.  If 
the decision remains adverse to the 
appellant in any manner, furnish him and 
his representative a supplemental 
statement of the case and allow 
sufficient time for response.

Thereafter, and if appropriate, the case should be returned 
to the Board after compliance with all requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


